DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Furthermore, the IDS filed on 08/04/2021 has been reviewed and does not affect the patentability of claims 49-50, 53 and 55-56.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Attorney Justin Coe on July 28, 2021.
The application has been amended as follows: 
	Previously withdrawn claims 37-46 and 48 are now canceled.

	Claim 53 recites “wherein each impedance value” on lines 1-2.
	Add “derived” in front of ‘impedance value’.
Claim 53 should now recite “wherein each derived impedance value” on lines 1-2.

Response to Arguments
Applicant’s arguments, see Remarks filed on 02/25/2021, with respect to claims 49-50, 53 and 55-56 have been fully considered and are persuasive.  The previous 102(a)(1) and 103 rejections have been withdrawn. 
The previous claim objections regarding claims 49, 52 and 54 have been considered and are now withdrawn.
The previous 112(b) claim rejections regarding claims 51-55 have been considered and are withdrawn.
Furthermore, the IDS filed on 08/04/2021 has been reviewed and does not affect the patentability of claims 49-50, 53 and 55-56.


Allowable Subject Matter
Claims 49-50, 53 and 55-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 49, Coster et al. (US 2010/0308842 A1) (hereinafter “Coster”) is the closest prior art of record.  Coster teaches an apparatus for assessing a state of fouling of a reverse osmosis system (see FIGS. 1, 3 and 9) (see claims 42 and 44-46) (see paragraphs 2, 15, 19, 23 and 66 – “Fouling leads to a reduced permeate flux and can also lead to a decrease in the rejection characteristics of the membrane…’Reverse Osmosis’ membranes…”), the apparatus comprising:
two or more electrodes configured to be arranged on opposing sides of a reverse osmosis membrane (see FIG. 1, two pairs of electrodes 12 a, b, c and d) (see paragraphs 21, 24 and 55 – “fitted with electrodes located within the spacer fabric on the two opposite sides of the membrane…two pairs of electrodes 12a, b, c, d located in the spacers 13 on the two sides of a single membrane 11…”),
an alternating current generator configured to generate an alternating electrical current of various frequencies between the two or more electrodes (see paragraphs 19 and 22 – “monitoring a membrane or membranes of a membrane based separation device wherein the impedance magnitude and phase of the membranes are measured at a plurality of frequencies to provide an indication of the electrical conduction and electrical polarization properties of the membrane…small alternating electric currents are passed through the membrane and the electric potential developed across the membrane as well as the phase difference between the stimulus and response signals are measured…”) (see paragraphs 68-69 – “the AC current generated by a signal generator 46 is passed through a known or standard impedance element 45 and then via the electrodes 42 through the membrane…”),
a detector configured to measure (i) a voltage across the membrane, (ii) a current through the membrane, and (iii) a phase difference between the voltage and the current, at the various frequencies (see FIGS. 2 and 12 illustrating various plotting points forming a curve/slop further describing voltage, current, phase shifts, frequencies and time) (see FIG. 4, impedance spectrometer 47) (see FIG. 9, pair of detection circuits 145, 146 including a voltage signal source 112) (see paragraph 19 – “monitoring a membrane or membranes of a membrane based separation device wherein the impedance magnitude and phase of the membranes are measured at a plurality of frequencies to provide an indication of the electrical conduction and electrical polarization properties of the membrane”) (see paragraphs 57-58 and 60-61 – “the input signal is a voltage signal…an input may require to be driven by a current signal…”),
a processor (see FIG. 9, processing system 118) configured to derive an impedance value in a diffusion polarization layer adjacent to the membrane using the measured voltage, current, and phase difference (see FIGS. 2 and 12 illustrating various plotting points forming a curve/slop further describing voltage, current, phase shifts, frequencies and time) (see paragraphs 18-19 – “monitoring of changes in a membrane of a membrane separation system and the formation of external films and layers on the membrane…wherein the impedance magnitude and phase of the membranes are measured at a plurality of frequencies to provide an indication of the electrical conduction and electrical polarization properties of the membrane”) analyzes the response of the system under test 16 and the reference system to determine and compare the respective transfer functions…shows graphs of measured impedance magnitude and impedance phase as a function of frequency of a reverse osmosis membrane with and without foulant”), and
a device configured to determine a state of fouling of the reverse osmosis system based on a plurality of the derived impedance values (see FIGS. 2 and 12 illustrating various plotting points forming a sinusoidal curve along with multiple changes in slope further describing voltage, current, phase shifts, frequencies and time) (see FIG. 12 illustrating a sinusoidal curve further depicting a change in slope from a negative slope to a positive slop and vice versa) (see paragraphs 18-19 – “monitoring of changes in a membrane of a membrane separation system and the formation of external films and layers on the membrane…wherein the impedance magnitude and phase of the membranes are measured at a plurality of frequencies to provide an indication of the electrical conduction and electrical polarization properties of the membrane”) (see paragraphs 57-59) (see paragraphs 62, 66 – “the signal analysis function within processor 118 analyzes the response of the system under test 16 and the reference system to determine and compare the respective transfer functions…shows graphs of measured impedance magnitude and impedance phase as a function of frequency of a reverse osmosis membrane with and without foulant”).
Although Coster illustrates a graph depicting multiple curves and changes in slopes (see FIG. 12 sinusoidal curve), Coster does not explicitly teach determining a critical flux by plotting the plurality of the derived impedance values as a function of 
Corresponding dependent claims 50, 53 and 55-56 further limit the subject matter of independent claim 49, and thus are also allowable at least for the same reasons as independent claim 49.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773